Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 03/23/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-10 are currently pending. 
Response to Arguments
With regard the 112(b) rejection:
Applicant has amended Claims 1, 9 & 10 to include the processing step between measuring  the first cover has a first contact surface and the first base has a second contact surface and the determination of acceptable air-tightness when the first gap area is determined to be equal to or smaller than a threshold, thereby forming a first container.  The 112(b) rejection of the claims is withdrawn.

With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1-10 have been considered and are moot in light of the status of the claims below.  

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:
Regarding Claims 1, 9 & 10. The prior art fails to disclose or motivate one skilled to measure both contact surfaces and perform a calculation from the measurements to determine an acceptable air tight gap threshold requirement. 
The closest prior art is Niemela (US 20150241360) which uses a similar measurement system for scanning but only measures the surface  gap of between the contact surfaces of the paired cover and base. The teaching of Parker (US 20070296963)   measures deep between but not entirely between two external surfaces tor sealing breaks. The teaching of Ringiien (US 5489987) discloses a measuring of a single surface of a pair of container surfaces for determining defects that can impact a seal. However, the prior cited does not alone or in combination provide measuring the entire separate surfaces of the cover and base nor does the prior art cite the processing involved with the reconciling the separate measurements to predict if any calculated gaps exceed a sealing threshold before pairing the cover and base. 
Regarding Dependent Claims 2-8.  The dependent claims further define the invention over the nearest reference by claiming a specific details of measuring the cover and base contact surfaces and providing steps to replace either the base or cover if the gap threshold is exceeded in the first calculated pairing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856